DETAILED ACTION

Response to Amendment
The amendment filed on 02/17/2022 has been entered.  Claims 1-5, 10-14 and 19-20 remain pending in the application.  Claim 20 is previously withdrawn.  Claims 1, 4, 5, 10, 13, 14, and 19 have been amended.   Applicant's amendment fails to overcome 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 11/23/2021 as described hereinafter. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 is considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, “a bottom of the chamber portion” should read “the inner bottom of the chamber portion”.

Claim Rejections - 35 USC § 103
The text of those sections of Titles 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bao-lin ZHAO, et al. CN 208072083 U (ZHAO) and further in view of Tianbo ZHENG; et al., US 20150292154 A1.

Regarding claim 1, ZHAO teaches a pulp moulding device having, among others, a wet forming mechanism, a green transferring mechanism and a hot pressing shaping mechanism.  For example, ZHAO discloses:  A transfer device (Fig. 1, element 3 and Abstract discloses “a green transferring mechanism”.  Examiner views the transferring mechanism of ZHAO is principally the same as the robot pulp molding robot and the transfer device that is mounted on the robot arm as it is conventional in the manufacturing of the pulp molding production.) for use with a robotic arm for pulp molding (Fig. 1, element 3 and abstract discloses “a green transferring mechanism”), the transfer device comprising: a wet blank transfer mold (Fig. 7, para [0064] “wet forming mechanism 4 mold or die”) provided with a closed air chamber (Fig. 8, elements 47 , 47, and 482; para [0076] discloses “…the static ring body containing cavity 92 circumferential side is set between the sealing structure and the static ring body 45 side…”, blowing gas chamber outlet 482) therein, wherein a front surface of the wet blank transfer mold is provided with at least one inward concave matching cavity capable of being sleeved outside a pulp wet blank container and recessed toward a closed air chamber side (para [0075] discloses “said airflow channel comprises a connection pipe 491 and set on the mould mounting plate 421 in the inner air passage 423, the inner air passage 423 communicates with the air chamber 420, the connecting pipe 491 for connecting the inner air passage 423 and the static ring body containing cavity 492.  Clearly, the chamber of the claimed invention is substituted with the static ring body containing cavity 492 that disclosed by ZHAO.  The fact that the inner wall of chamber includes several sequentially connected curved concaves is purely a design choice and has no bearing on the patentability of the claimed invention.), and the inward concave matching cavity is matched with the pulp wet blank container (para [0040] discloses “…used for absorbing and blowing the wet paper blank in the die cavity of the upper and lower templates….”), wherein an inner wall of each inward concave matching cavity and a bottom of each inward concave matching cavity are respectively provided with a plurality of communicating holes connecting the inward concave matching cavity that communicate with the closed air chamber (para [0081] discloses “The box body 51 comprises a bottom wall 52 and extending upwards from the bottom wall 52 around the side wall 53, the bottom wall 52 upper side is provided with a bottom plate 54, the bottom plate 54 the 51 inner cavity of the box body is divided into an upper cavity 50 and a lower cavity 57.”), and the communicating holes disposed in the inner wall of each inward concave matching cavity are uniformly distributed circumferentially to form at least one circle (          ), and the communicating holes disposed in the bottom of each inward concave matching cavity are uniformly distributed circumferentially and to form at least one circle (Fig. 5 depicts an array of circular recesses that is similar to the applicant’s disclosure.).
ZHAO does not expressly disclose:  wherein a back surface of the wet blank transfer mold is connected with a moving frame oriented parallel to the wet blank transfer mold through a guide mechanism, and a driver connected between the back surface of the wet blank transfer mold and the moving frame, wherein the driver drives the moving frame to move relative to the wet blank transfer mold, the moving frame is provided with a plurality of vacuum suction cups at uniform intervals on a side of the moving frame opposite from the wet pulp transfer mold, and the vacuum suction cups and the closed air chamber are respectively connectable to a vacuumizing system.
ZHENG is in the same field of art as ZHAO that noted hereinabove, ZHENG is directed to a method and device for making plant fiber products including pulps, for example, ZHENG discloses:  wherein a back surface of the wet blank transfer mold is connected with a moving frame oriented parallel to the wet blank transfer mold (Figs. 6-1 to 6-3, element B2.1 is transport rack positioned parallel transfer mold and also para [0041] discloses “a transport rack (B2.1) for driving the front and back sucker fixing plates to move back and forth, a horizontal driving device B2.10 for driving horizontal movement of the transport rack.”) through a guide mechanism (Fig. 7-6.2, element B17.2 and para [0131] discloses “…the swing sleeve can be slidably fixed on the swing sleeve guide and move up and down along the swing sleeve guide B17.2 driven by the swing cylinder B17.3, thus driving the transport rod to move up and down;”), and a driver connected between the back surface of the wet blank transfer mold (Fig. 6-2, element B2-10 and para [0041] discloses “… a horizontal driving device B2.10 for driving horizontal movement of the transport rack.”) and the moving frame, wherein the driver drives the moving frame to move relative to the wet blank transfer mold, the moving frame is provided with a plurality of vacuum suction cups at uniform intervals (para [0031], [0083], [0084] and [0085] and Fig. 4 discuss in detail manner in which vacuum chucks or suck-filter forming device is sucking the pulp molding product and transferring, acquiring, and releasing actions are completed.), and the vacuum suction cups and the closed air chamber are respectively connected to a vacuumizing system (para [0102] discloses “The left discharge sucker kit C1.1, the right discharge sucker kit C2.1 and the sucker on the flipping sucker kit are connected to a negative-pressure device (such as conventional suction pump or vacuum generator or vacuum pump or any means for generating the negative pressure) respectively…”).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the transfer device of ZHAO by using a moving rack, a guide mechanism, a driver, and a vacuumizing system as taught by ZHENG so as to optimize the operation of the transfer device of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading ZHENG disclosure, would also have been motivated to apply its teaching of utilizing the guide mechanism, a driver, and a vacuumizing system for the benefit of the claimed invention. 

Regarding claim 2, ZHAO in view of ZHENG discloses all the limitations of its base claim 1.  ZHAO further discloses:   wherein the communicating holes disposed in the bottom of each inward concave matching cavity form two circles (Figs. 1 depicts upper mould fixing plate 61 and lower die fixing plate 71, and particularly Fig. 5 depicts an array of recesses that is similar to the applicant’s disclosure.).

Regarding claim 3, ZHAO in view of ZHENG discloses all the limitations of its base claim 2.  ZHAO further discloses: wherein a center of the bottom of each inward concave matching cavity is provided with a central hole communicating with the closed air chamber (Fig. 8, elements 47 and 482; para [0076] discloses “…the static ring body containing cavity 92 circumferential side is set between the sealing structure and the static ring body 45 side…”, blowing gas chamber outlet 482.).

Regarding claim 9, ZHAO in view of ZHENG discloses all the limitations of its base claim 1.   ZHENG further discloses:  wherein the guide mechanism includes a plurality of guide posts which are parallel to each other and each guide post has one end fixed to the back surface of the wet blank transfer mold (Fig. 7-6.2, and para [0131]), the moving frame is provided with a plurality of guide sleeve fixing holes and a plurality of guide sleeves fixed to the moving frame within the guide sleeve fixing holes, with respective ones of the guide sleeves sleeved on respective ones of the guide posts one to one so as to be slidably connected (Fig. 7-6.2, and para [0131]).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
While ZHAO in Figs. 5 and10, para [0075] and [0088], discloses a main mold plate and a closing mold plate for closing the opening of the chamber, ZHAO fails to disclose, teach or suggest that the closed air chamber is formed between the main mold and the closing mold plate.       

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 02/11/2022 have been fully considered but they are not persuasive. 
Applicant’s amendment to independent claim 1-3, and 9 with respect to the side of the moving frame opposite from the wet pulp transfer mold does not overcome the rejection under 35 U.S.C. 103 since the transferring mechanism of ZHAO is principally the same as the robot pulp molding robot and the transfer device that is mounted on the robot arm as it is conventional in the manufacturing of the pulp molding production.  Similarly, ZHENG on Figs. 6 & 7, para [0041] and [0131] discloses the elements such as a back surface of the wet blank transfer mold, a guide mechanism, and a driver connected between the back surface of the wet blank transfer mold and the manner in which these components connected and operated in tandem with other auxiliary components as discussed in prior Office Action.
On page 12, lines 10-18, Applicant contends: “Modification of the transfer mechanism 3 or one or more of templates 6/7 to include the cited elements of Zheng '154 in order to "optimize the operation of transfer device the claimed invention" would negate the sequential, alternating template-to-template pressing and transfer that is the working principle of the Zheng system by requiring a substantial reworking such that materials (partially or fully molded product) may be collected by vacuum suction cups connected (via the moving frame) to the back surface of a transfer mold, and cannot be assumed to constitute an obvious optimization or modification of such.” 
The Examiner respectfully disagrees.  An artisan could apply the teachings of ZHAO in view of ZHENG to modify or optimize the transfer device for use with a robotic arm for pulp molding, by incorporating the molding mechanism to transfer mechanism to upper and lower template mechanism by translational movements so as to arrive the configuration of the claimed invention.  
In response to applicant's argument that ZHAO and ZHENG, either alone or in combination does not teach the aforementioned features of the claimed invention, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims are maintained. 
      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748        

/Eric Hug/Primary Examiner, Art Unit 1748